DETAILED ACTION
This Final Office Action is in response to the application filed on 01/30/2018 and the Amendment & Remark filed on 01/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8 and 15 recites “a plurality of rules sets each governing a different transaction flow”. While the Original Disclosure discloses “Rules engine 141 may be associated with validation management module 132 to perform server-side validation of dynamic forms associated with a transaction flow. Alternatively, rules engine 141 may perform database entry validation for transaction data associated with a transaction flow”, there is no support found for rules each governing a different transaction flow.

Claims 1, 8 and 15 recites “wherein at least one of the plurality of fields is selected based on the information associated with the at least one transaction request using a selected rule set of the plurality of rule sets wherein the selected rule set of the plurality of rule sets is selected based on the information associated with said at least one transaction request”. However, the Original Disclosure does not provide support for selecting rule set out of a plurality of rule sets, let alone selecting a plurality of fields using a selected rule set.

Claims 1, 8 and 15 recites “wherein the at least one field is selected based on the received transaction data using the selected rule set of the plurality of rule sets”. However, the Original Disclosure does not provide support for selecting rule set out of a plurality of rule sets, let alone selecting a plurality of fields using a selected rule set.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A database wherein a plurality of rule sets each governing a different transaction flow are stored;
a computing device configured to: 
receive at least one transaction request from at least one client device, the at least one request comprising information associated with the at least one transaction request; 
dynamically generate at least one form based on the information associated with the at least one transaction request, the at least one form includes a plurality of fields, wherein at least one of the plurality of fields is selected based on a selected rule set of the plurality of rule sets, wherein the selected rule set of the plurality of rule sets is selected based on the information associated with the at least one transaction request; 
transmit the at least one form to the at least one client devices;
receive transaction data associated with the at least one request from the at least one client device, wherein the transaction data is at least partially determined by the plurality of fields included in the at least one form; 
in response to receiving the transaction data associated with the at least one request: 
perform validation of the received transaction data wherein the validation is based on the selected rule set of the plurality of rule sets; 
determine when an additional action is required to process the at least one request based on the selected rule set of the plurality of rule sets;
in response to determining the additional action is required, transmit to the at least one client device a dynamically generated a second form including at least one input field configured to implement the additional action, wherein the at least one input filed is selected based on the received transaction data using the selected rule set of the plurality of rule sets.
determine at least one transaction type of the transaction request based on the information associated with the at least one transaction request;
associate at least one request transaction type with a previously saved transaction user profile.
wherein at least a portion of the received transaction data is from the previously saved user profile.
wherein said computing device is further configured to populate at least one of the plurality of fields of the at least one form with received transaction data from the previously saved transaction user profile.
wherein said computing device is further configured to generate the second form including at least one field based on the received transaction data in response to determining said additional action is required.
wherein said computing device is further configured to complete the at least one request by communicating said transaction data and transaction receipt to a third party money transfer vendor associated with the at least one request in response to determining said additional action is required.
wherein said computing device is further configured to generate a transaction receipt in response to validating the received transaction data.
wherein at least one form associated with the received transaction data is generated in response to processing the at least one form.
generating dynamically the second form including at least one field associated with the received transaction data after determining the additional action is required.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers facilitating transaction but for the recitation of generic computer components. That is, other than reciting generic computing elements such as “a database … stored”, “computing device configured to” and “cause the at least one processor to” , nothing in the claim elements that precludes the steps from that of a commercial interaction of facilitating transaction. For example, but for the “database …stored” language, “a database wherein a plurality of rule sets each governing a different transaction flow are stored” in the context of the claimed invention encompasses one or more person manually storing the plurality of rule sets;
but for the “computing device configured to” language, “receive at least one request from at least one client device, the at least one request comprising information associated with the at least one request;” in the context of the claimed invention encompasses one or more person manually receiving requests;
but for the “computing device configured to” language, “dynamically generate at least one form based on the information associated with the at least one transaction request, the at least one form includes a plurality of fields, wherein at least one of the plurality of fields is selected based on a selected rule set of the plurality of rule sets, wherein the selected rule set of the plurality of rule sets is selected based on the information associated with the at least one transaction request” in the context of the claimed invention encompasses one or more person manually preparing a form and information based on rules;
but for the “computing device configured to” language, “transmit the at least one form to the at least one client devices” in the context of the claimed invention encompasses one or more person manually sending forms to clients to access;
but for the “computing device configured to” language, “receive transaction data associated with the at least one request from the at least one client device, wherein the transaction data is at least partially determined by the plurality of fields included in the at least one form” in the context of the claimed invention encompasses one or more person manually receiving transaction data from the filled transaction form;
but for the “computing device configured to” and “at the computing device” language, “in response to receiving the transaction data associated with the at least one request: perform validation of the received transaction data wherein the validation is based on the selected rule set of the plurality of rule sets; determine when an additional action is required to process the at least one request based on the selected rule set of the plurality of rule set” in the context of the claimed invention encompasses one or more person manually validating the transaction data and determining additional action is required;
but for the “computing device configured to” language, “in response to determining the additional action is required, transmit to the at least one client device a dynamically generated a second form including at least one input field configured to implement the additional action, wherein the at least one input filed is selected based on the received transaction data using the selected rule set of the plurality of rule sets” in the context of the claimed invention encompasses one or more person manually providing validation response comprising a second form if the additional action is required;
but for the “computing device configured to” language, “determine at least one transaction type of the transaction request based on the information associated with the at least one transaction request” in the context of the claimed invention encompasses one or more person manually determining the transaction type;
but for the “computing device configured to” language, “associate at least one request transaction type with a previously saved transaction user profile” in the context of the claimed invention encompasses one or more person manually associating the transaction request with a previously saved transaction user profile;
but for the “computing device configured to” language, “wherein said computing device is further configured to populate at least one of the plurality of fields of the at least one form with received transaction data from the previously saved transaction user profile” in the context of the claimed invention encompasses one or more person manually prefilling the transaction forms based on previously saved transaction user profile;
but for the “computing device configured to” language, “wherein said computing device is further configured to generate the second form including at least one field based on the received transaction data in response to determining said additional action is required” in the context of the claimed invention encompasses one or more person manually preparing another form in response to processing a form;
but for the “cause the at least one processor to” language, “wherein said computing device is further configured to generate a transaction receipt in response to validating the received transaction data” in the context of the claimed invention encompasses one or more person manually generate a transaction receipt in response to validating the transaction data;
but for the “cause the at least one processor to” language, “wherein said computing device is further configured to complete the at least one request by communicating said transaction data and transaction receipt to a third party money transfer vendor associated with the at least one request in response to determining said additional action is required” in the context of the claimed invention encompasses one or more person manually completing the request by communicating the transaction data and transaction receipt to a third party money transfer vendor;
If a claim, under its broadest reasonable interpretation, covers a commercial interaction, such as facilitating transaction, but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of computing device or processor to perform the aforementioned coupling, receiving, transmitting, generating, processing and completing steps. The computing device or processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. As per “providing a response..., the response comprising a dynamic GUI for a second form…”, the generically claimed element of “dynamic GUI” (See Specification 0022) deemed to be an insignificant solution to the providing of the second form, because the recited GUI is described only by its function of conveying the second form but not any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to facilitate transactions amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes storing rules at a database, (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) receiving and transmitting data. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,) and providing a dynamic GUI for a form. (A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc.,) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.. 
The recited ordered combination of additional elements includes a computing device or processor performing the steps of the commercial interaction without further instruction or description of the mechanism for accomplishing the result. As such, the mere “apply it” form of linking the additional element to the Judicial Exception do result in an unconventional arrangement of additional elements. 
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al (US 20120303528) in view of Jain (US 20140032386).

	As per claim 1, Weiner teaches a system comprising:
	a database wherein a plurality of rule sets each governing a different transaction flow are stored; (See Weiner Paragraph 0021, 0032 and 0127-0128)
	a computing device configured to: 
receive at least one transaction request from at least one of the plurality of client devices, the at least one request comprising information associated with the at least one transaction request; (See Weiner Paragraph 0021, 0032, 0076 and 0102 and 0127-0128)
dynamically generate at least one form based on information associated with the at least one request; (See Weiner Paragraph 0076, 0078, 0090, 0096 and 0127-0128)
receive transaction data associated with the at least one request from the at least one client device, wherein the transaction data is at least partially determined by rh plurality of fields included in the at least one form; (See Weiner Paragraph 0076, 0078, 0090, 0096 and 0127-0128)
determine when an additional action is required to process the at least one request; (See Weiner Paragraph 0076, 0078, 0090, 0096 and 0127-0128)
in response to receiving the transaction data associated with the at least one request: perform validation of the received transaction data wherein the validation is based on the selected rule set of the plurality of rule sets; determine when an additional action is required to process the at least one request based on the selected rule set of the plurality of rule sets, provide a response to the at least one client device comprising a second form including at least one field configured to implement the additional action. (See Weiner Paragraph 0095-0096, 0127-128 and 0139, the electronic signature request response is functionally a second form including at least one field configured to implement the additional action, while the additional action is requirement of electronic signature.)
Weiner does not teach transmit the at least one form to the at least one client devices and the at least one form includes a plurality of fields, wherein at least one of the plurality of fields is selected based on a selected rule set of the plurality of rule sets, wherein the selected rule set of the plurality of rule sets is selected based on the information associated with the at least one transaction request; 
However, Jain teaches transmitting a query to be filled in by the customer via an UI. (See Jain Paragraph 0054 and 0077)
the query include a plurality of fields, wherein at least one of the plurality of fields is selected based on a selected rule set of the plurality of rule sets, wherein the selected rule set of the plurality of rule sets is selected based on the information associated with the at least one transaction request. (See Jain Paragraph 0054 and 0077, the query at least includes fields such as “identification information” and “a transaction type, for example, cash deposit or cash withdrawal”, which are selected based on the transaction type. Since different types require different set of fields, the association between the set of fields and transaction type is functionally a rule.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Weiner with teaching from Jain to transmit the form, including fields selected based on information associated with the request, to be filled by the customer. One of ordinary skill in the art would have been motivated as transmitting the form allows centralize management of the transaction related forms and transaction related information.
	
	As per claim 8, Weiner teaches a non-transitory computer readable medium having computer-executable instructions embodied thereon, wherein, when executed by at least one processor, the computer-executable instructions cause the at least one processor to:
couple, communicatively, to a plurality of client devices that are accessible by at least one; (See Weiner Paragraph 0076)
receive at least one transaction request from at least one of the plurality of client devices, the at least one request comprising information associated with the at least one transaction request; (See Weiner Paragraph 0021, 0032, 0076 and 0102 and 0127-0128)
dynamically generate at least one form based on information associated with the at least one request; (See Weiner Paragraph 0076, 0078, 0090, 0096 and 0127-0128)
receive transaction data associated with the at least one request from the at least one client device, wherein the transaction data is at least partially determined by rh plurality of fields included in the at least one form; (See Weiner Paragraph 0076, 0078, 0090, 0096 and 0127-0128)
determine when an additional action is required to process the at least one request; (See Weiner Paragraph 0076, 0078, 0090, 0096 and 0127-0128)
in response to receiving the transaction data associated with the at least one request: perform validation of the received transaction data wherein the validation is based on the selected rule set of the plurality of rule sets; determine when an additional action is required to process the at least one request based on the selected rule set of the plurality of rule sets, provide a response to the at least one client device comprising a second form including at least one field configured to implement the additional action. (See Weiner Paragraph 0095-0096, 0127-128 and 0139, the electronic signature request response is functionally a second form including at least one field configured to implement the additional action, while the additional action is requirement of electronic signature.)
Weiner does not teach transmit the at least one form to the at least one client devices and the at least one form includes a plurality of fields, wherein at least one of the plurality of fields is selected based on a selected rule set of the plurality of rule sets, wherein the selected rule set of the plurality of rule sets is selected based on the information associated with the at least one transaction request; 
However, Jain teaches transmitting a query to be filled in by the customer via an UI. (See Jain Paragraph 0054 and 0077)
the query include a plurality of fields, wherein at least one of the plurality of fields is selected based on a selected rule set of the plurality of rule sets, wherein the selected rule set of the plurality of rule sets is selected based on the information associated with the at least one transaction request. (See Jain Paragraph 0054 and 0077, the query at least includes fields such as “identification information” and “a transaction type, for example, cash deposit or cash withdrawal”, which are selected based on the transaction type. Since different types require different set of fields, the association between the set of fields and transaction type is functionally a rule.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Weiner with teaching from Jain to transmit the form, including fields selected based on information associated with the request, to be filled by the customer. One of ordinary skill in the art would have been motivated as transmitting the form allows centralize management of the transaction related forms and transaction related information.

	As per claim 15, Weiner teaches a method comprising:
receiving, by a processor, at least one transaction request from at least one of the plurality of client devices, the at least one request comprising information associated with the at least one transaction request; (See Weiner Paragraph 0021, 0032, 0076 and 0102 and 0127-0128)
dynamically generating, by the processor, at least one form based on information associated with the at least one request; (See Weiner Paragraph 0076, 0078, 0090, 0096 and 0127-0128)
receiving, by the processor, transaction data associated with the at least one request from the at least one client device, wherein the transaction data is at least partially determined by rh plurality of fields included in the at least one form; (See Weiner Paragraph 0076, 0078, 0090, 0096 and 0127-0128)
validating, by the processor, the received transaction data in response to receiving the transaction data associated with the at least one request; (See Weiner Paragraph 0076, 0078, 0090, 0096 and 0127-0128)
providing a response to the at least one client device comprising a dynamically generated second form including at least one field configured to implement the an additional action based on the selected rule set. (See Weiner Paragraph 0095-0096, 0127-128 and 0139, the electronic signature request response is functionally a second form including at least one field configured to implement the additional action, while the additional action is requirement of electronic signature.)
Weiner does not teach transmit the at least one form to the at least one client devices and the at least one form includes a plurality of fields, wherein at least one of the plurality of fields is selected based on a selected rule set of the plurality of rule sets, wherein the selected rule set of the plurality of rule sets is selected based on the information associated with the at least one transaction request; 
However, Jain teaches transmitting a query to be filled in by the customer via an UI. (See Jain Paragraph 0054 and 0077)
the query include a plurality of fields, wherein at least one of the plurality of fields is selected based on a selected rule set of the plurality of rule sets, wherein the selected rule set of the plurality of rule sets is selected based on the information associated with the at least one transaction request. (See Jain Paragraph 0054 and 0077, the query at least includes fields such as “identification information” and “a transaction type, for example, cash deposit or cash withdrawal”, which are selected based on the transaction type. Since different types require different set of fields, the association between the set of fields and transaction type is functionally a rule.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the transaction system taught by Weiner with teaching from Jain to transmit the form, including fields selected based on information associated with the request, to be filled by the customer. One of ordinary skill in the art would have been motivated as transmitting the form allows centralize management of the transaction related forms and transaction related information.

	As per claims 2, 9 and 16, Weiner in view of Jain teaches:
	wherein said computing device is further configured: to associate at least one request transaction type with a previously saved transaction user profile. (See Weiner Paragraph 0019, 0025 and 0138-0139)

	As per claims 3, 10 and 17, Weiner in view of Jain teaches:
	wherein at least a portion of the received transaction data is from the previously saved user profile. (See Weiner Paragraph 0019, 0025 and 0138-0139)

	As per claims 4, 11 and 18, Weiner in view of Jain teaches:
	wherein said computing device is further configured to populate at least one of the plurality of fields of the at least one form with received transaction data from the previously saved transaction user profile. (See Weiner Paragraph 0187-0189)
	
	As per claims 6, 14 and 20, Weiner in view of Jain teaches:
	wherein said computing device is further configured to complete the at least one request by communicating said transaction data and transaction receipt to a third party money transfer vendor associated with the at least one request in response to determining said additional action is required. (See Weiner Paragraph 0099, 0107 and 0109)

As per claims 7 and 13, Weiner in view of Jain in view of Srinivasan teaches:
	wherein said computing device is further configured to generate a transaction receipt in response to validating the received transaction data. (See Weiner Paragraph 0099, 0107 and 0109)

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 

Regarding the applicant’s restated argument in the 12/22/2020 Remark that the present claims improve the functionality of a computer itself similar to DDR Holdings, the examiner respectfully maintains disagree. Please review the Response to Argument in the Non-Final Office Action as reference.

Regarding the applicant’s argument that cited prior arts do not teach “dynamically generate at least one form based on the information associated with the at least one transaction request, the at least one form includes a plurality of fields, wherein at least one of the plurality of fields is selected based on a selected rule set of the plurality of rule sets, wherein the selected rule set of the plurality of rule sets is selected based on the information associated with the at least one transaction request”, the examiner respectfully disagrees. It should be noted that Jain’s teaching of widget (includes a plurality of fields) for particular transaction types is based on the association between the set of fields and transaction type. For example, a plurality of input fields are associated with a particular transaction type, while another plurality of input fields are associated with another transaction type. This form of deterministic association is functionally a rule set of a plurality of rule sets. Thus, at least Jain teaches the argued feature. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698